Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-5, drawn to providing, by operation of a computer processor, instructions causing a display device to dynamically render and update the scheduling interface for shift work, the scheduling interface comprising: a current schedule comprising: a plurality of classes comprising a group of employees for performing a particular task or operation; and wherein each class of group of employees comprises schedule parameters comprising at least one of a cycle duration, shift location. equipment required for the operation, shift duration, rest-time between shifts, number of mandatory shifts, and off- time after completing all the shifts, and number of employees needed on each team and shift; wherein the schedule comprises a hierarchal honeycomb structure having a plurality of classes; and wherein an employee may be represented by at least a geometrical shape, an avatar and a tag, and wherein at least a geometrical shape, an avatar and a tag is selectable for placement in a pop-up employees pool window movable around the display device; and wherein at least a geometrical shape, an avatar and a tag is selectable for dynamically cause a display of a pop-up employee information window on the display device; and wherein the pop-up employees pool window and the dynamic employee information box and the hierarchical honeycomb structure substantially minimizes the display device real estate attributable to the scheduling interface, thereby the entire current schedule to be displayed on the display device to permit a user to view the entire current schedule at once, classified in G06Q10/10.
II.	Claims 6-20, drawn to a processor in communication with at least one database for storing employee data, availability data, resources data, previous scheduling data, leave data; a scheduling module in communication with the processor and the at least one database for utilizing the employee data, the availability data, resources data, and the previous scheduling data to create the schedule, wherein the schedule comprises a plurality of nested tiers to form a hierarchal honeycomb structure; a leave management interface module in communication with the processor and the at least one database for processing employee leave data and dynamically updating the schedule based on the employee leave data: a user interface in communication with the processor, the leave management module and the scheduling module and the at least one database. the user interface accepting user input for dynamically updating the leave management module and the scheduling module, wherein the scheduling module allows user input to dynamically update the schedule via the user interface; and wherein the hierarchal honeycomb structured schedule is displayed on the user interface, classified in G06Q10/06.

The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has the separate utility such as storing employee data, availability data, resources data, previous scheduling data, leave data; a scheduling module in communication with the processor and the at least one database for utilizing the employee data, the availability data, resources data, and the previous scheduling data to create the schedule, wherein the schedule comprises a plurality of nested tiers to form a hierarchal honeycomb structure; a leave management interface module in communication with the processor and the at least one database for processing employee leave data and dynamically updating the schedule based on the employee leave data: a user interface in communication with the processor, the leave management module and the scheduling module and the at least one database. the user interface accepting user input for dynamically updating the leave management module and the scheduling module, wherein the scheduling module allows user input to dynamically update the schedule via the user interface; and wherein the hierarchal honeycomb structured schedule is displayed on the user interface.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURKANWALJIT SINGH whose telephone number is (571)270-5392.  The examiner can normally be reached on M-F 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GURKANWALJIT SINGH/Primary Examiner, Art Unit 3683